EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Change the title to:
Selectively changing arithmetic data types used in arithmetic execution of deep learning applications based on expressible ratio and fluctuation value comparisons to threshold values

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant argues for claims 1 and 7-8:
“Yang appears to merely disclose a determined error rate. Yang, however, does not appear to disclose the detailed content of the error rate such as a ratio of a first number of first elements in an expressible range as a predetermined-bit fixed point among second elements included in each calculated arithmetic 
…
Distinguish over Yang.”

This argument is found to be persuasive for the following reason. The examiner agrees that Yang failed to teach the newly claimed limitations. As such, the rejections based on Yang have been withdrawn. 
An updated prior art search has been performed that hasn’t resulted in any additional prior art references being found that read upon the newly claimed limitations. Thus, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183